       Case 1:18-cv-06626-ALC-KNF Document 166 Filed 05/21/20 Page 1 of 2

                                                            The Chrysler Building
                                                            405 Lexington Avenue, NY, NY 10174-1299
                                                            Tel: 212.554.7800 Fax: 212.554.7700
                                                            www.mosessinger.com


                                                            Toby Butterfield
                                                            Direct Dial: 212.554.7860
                                                            Fax: 212.377.6040
                                                            E-Mail: tbutterfield@mosessinger.com



                                                            May 21, 2020

VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge
US Courthouse - SDNY
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)

Dear Judge Fox:

        We are counsel to Plaintiffs in the above referenced action. We write in accordance with
Rule 1(E) of Your Honor’s Individual Practices to request a further two-month extension of the
schedule for the completion of all discovery in this action. We consulted with counsel for
Defendants, who consented to this request. All previous requests have been granted. This is the
sixth such request.

        Pursuant to Your Honor’s most recent order of February 26, 2020 (ECF 145) (the “Order”),
all discovery in this matter is set to close on June 22, 2020. Since the parties’ last joint extension
request in December 2019, they continued to conduct discovery. Plaintiffs served deposition
notices, and served limited additional document demands and related interrogatories. Defendants
served additional document requests on Plaintiffs. Both parties responded to those requests,
raised disputes concerning previously existing and newly pursued discovery with one another,
and brought a number of unresolved disputes to the Court’s attention.

       Despite the continued pursuit of discovery, the parties are unable to effectively close
discovery by the upcoming June 22, 2020 deadline. Since the time of the Order, the parties’
herein have faced unanticipated delays and obstacles arising from the world-wide Covid 19
pandemic. The health crisis has presented new challenges in completing discovery. Even without
these obstacles, moving forward with depositions has proven difficult, as the parties have not
completed document productions and have not yet provided each other with client certifications
confirming they have done so.

       Additionally, Plaintiffs continue to face delays in retrieving information and documentation
from non-party Matvil Corporation. Last year, this Court approved Plaintiffs’ motion for Letters
Rogatory to Matvil, which Plaintiffs then served and filed with the Canadian court. Matvil has
produced a small number of documents, copies of which Plaintiffs produced to Defendants, but
Matvil otherwise resisted the Letters Rogatory. On April 16, 2020, the Canadian court held a
hearing in Plaintiffs’ proceeding to enforce the Letters Rogatory against Matvil, acknowledged the
worldwide pandemic’s effect on everyone’s ability to conduct business as normal, and set a


4399370v7 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 166 Filed 05/21/20 Page 2 of 2




Hon. Kevin N. Fox
United States Magistrate Judge
May 21, 2020,
Page 2


revised date of June 23, 2020 for the final hearing of that proceeding. That is approximately two
months later than had been anticipated, and after this Court’s current deadline for completing all
discovery herein. The parties recognized it would be futile and wasteful to attempt to conclude
fact discovery and conduct expert discovery herein by June 22, only to have to repeat aspects of
it once Matvil has completed producing documents pursuant to the Canadian court’s ruling
following its June 23 hearing. Defendants’ counsel requested and reviewed copies of documents
concerning the Canadian proceeding, and consented to Plaintiffs’ request for this adjournment.

       Given the presence of continued unresolved discovery disputes, and that the parties have
not taken depositions due to the ongoing discovery disputes and continued production of
documents, and the hearing of the Letters Rogatory application in Canada on June 23, the current
deadline for discovery (June 22, 2020) is insufficient to resolve all of them, obtain and review
Defendants’ and Matvil’s documents, schedule and hold depositions in order to complete fact and
expert discovery. Accordingly, Plaintiffs believe, and Defendants have consented, that an
extension of the close of discovery to August 31, 2020 is warranted.

                                                           Respectfully submitted,

                                                           s/ Toby Butterfield

                                                           Toby Butterfield


cc:      Hon. Andrew L. Carter Jr., United States District Judge
         All Counsel (via ECF)




4399370v7 018529.0101
